Citation Nr: 0608252	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  05-09 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for the residuals of a 
skull fracture.  




WITNESS AT HEARING ON APPEAL

The veteran






ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from June 1943 to November 
1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  



FINDINGS OF FACT

1.  The veteran's claim of service connection for the 
residuals of a skull fracture was denied in a November 1946 
rating decision; the veteran did not submit a notice of 
disagreement with this decision.  

2.  The veteran has not submitted any argument or evidence 
pertaining to service connection for the residuals of a skull 
fracture, and has testified that he is not seeking service 
connection for this disability.  



CONCLUSIONS OF LAW

1.  The November 1946 rating decision that denied entitlement 
to service connection for a skull fracture is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2005).  

2.  The veteran has not submitted new and material evidence 
regarding service connection for the residuals of a skull 
fracture since November 1946 and has failed to allege any 
error of fact or law pertaining to this claim.  38 U.S.C.A. 
§§ 1110, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  

In this case, the RO provided pre-adjudication, VCAA notice 
by letter dated April 2004.  The notice included the type of 
evidence needed to substantiate the claim for service 
connection.  

In addition, the veteran was notified that he would have to 
submit new and material evidence to reopen his claim, and was 
informed as to what constitutes new and material evidence.  

He was further informed that VA would obtain service records, 
VA records, and records from other Federal agencies, and that 
with his authorization VA would obtain private medical 
records on his behalf or he could submit the records.  
Finally, the veteran was notified to submit any evidence in 
his possession that he believed would support his claim.  

The Board notes that the veteran did not receive any 
notification regarding effective dates or the assignment of 
an initial rating for his claimed disability.  However, as 
the claim is not found to be reopened by way of the 
submission of new and material evidence, no disability rating 
or effective date will be assigned.  Therefore, there is no 
possibility of any prejudice to the veteran.  

As for content of the VCAA notices, the documents together 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).  

As for deciding the claim before the one-year period for 
submitting the supporting evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes the Secretary of VA to 
make a decision on a claim before the expiration of the one-
year period provided a claimant to respond to VA's request 
for information or evidence.  This legislation, effective as 
if enacted on November 9, 2000, immediately after the 
enactment of the VCAA, supersedes the decision of the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (invalidating the regulatory 
provision, implementing the VCAA that required a response to 
VCAA in less than the statutory one-year period).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran has not replied to any 
of the requests to submit or identify evidence in support of 
his claim.  He did offer testimony at a January 2005 hearing.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty to assist provisions of VCAA have been met.  

The Board notes that the veteran's contentions have been 
vague and confusing.  In response to letters from the RO 
requesting that he identify the benefit he desired, the 
veteran submitted a March 2004 statement in which he noted 
that service connection for the residuals of a skull fracture 
had been denied in November 1946.  

The RO interpreted this statement as a request to reopen his 
claim for service connection for the residuals of a skull 
fracture, and the current claim ensued.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

The record confirms that service connection for the residuals 
of a skull fracture was denied in a November 1946 rating 
decision.  The veteran was notified of this decision and 
provided with his appellate rights in a letter dated the same 
month.  He did not submit a notice of disagreement with this 
decision within one year of receipt of the letter.  
Therefore, the February 1986 decision is final, and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).  

As noted hereinabove, the veteran's March 2004 statement has 
been interpreted as a request to reopen the previously denied 
claim of service connection for a skull fracture.  

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

A careful review of the record shows that the veteran has not 
submitted any evidence whatsoever in support of a request to 
reopen a claim for service connection for the residuals of a 
skull fracture.  Furthermore, he has not identified any 
evidence that can be obtained by VA on his behalf.  

The veteran offered testimony at a hearing before the 
undersigned Veterans Law Judge in January 2006.  Before the 
hearing began, the veteran stated that he was not seeking 
service connection for a skull fracture.  He noted this again 
after shortly after the hearing began.  

Instead, the veteran voiced several complaints regarding the 
service he had received at VA medical facilities.  
Furthermore, he expressed a long standing desire to learn 
exactly why he had been discharged from service as physically 
unfit, and noted that he had been trying to learn the answer 
to this question for many years.  

In regards to his skull fracture, the veteran stated that 
this was incurred many years prior to service.  The injury 
occurred in 1927 when he was approximately three years old.  

The veteran was specifically asked if he had any problems 
with the residuals of his skull fracture during service.  He 
replied that he did not.  The veteran was then specifically 
asked if he had any conditions that he wished to claim as 
service connected.  The veteran replied "no."  See 
Transcript, page 18.  

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).  

Furthermore, the Board may dismiss any appeal which fails to 
allege error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  

In this case, the veteran has clearly indicated that he does 
not desire service connection for the residuals of a skull 
fracture, or for any other disability.  No evidence 
whatsoever has been submitted in support of the claim on 
appeal.  

Therefore, the Board will dismiss the appeal to reopen a 
claim for service connection for the residuals of a skull 
fracture.  

Regarding the veteran's complaints with the VA medical 
system, the Board notes that it has no jurisidiction to 
address these matters, and that his complaints should perhaps 
be submitted directly to the VA medical facility in question.  

As for his questions pertaining to the reason for his 
discharge from service, the Board again notes that it has no 
jurisdiction, and that the veteran should directly contact 
the service department from which he was discharged for 
assistance.  



ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for the residuals of a skull 
fracture; the veteran has failed to allege error of fact or 
law, and appeal is dismissed.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


